MEMORANDUM**
Gurmail Singh Uppal, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ per curiam order dismissing his appeal of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review credibility findings for substantial evidence. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition for review.
The IJ’s adverse credibility finding is supported by Uppal’s vague understanding of the factions of the All India Sikh Student Federation (“AISSF”) and his lack of awareness that leaders of the AISSF were arrested in February 10, 1992, the same date he claims to have been arrested for political activity.
Because we uphold the determination that Singh failed to establish eligibility for asylum, we also uphold the denial of his application for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.